Citation Nr: 1725537	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-25 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for sarcoidosis.

2.  Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from June 1986 to June 1990, October 1998 to August 1999, October 2001 to June 2005, June 2007 to October 2007, April 2009 to October 2009, January 2010 to June 2010, July 2010 to March 2011, and January 2012 to August 2012.  He had additional service in the Air Force Reserve and Air National Guard from June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

In February 2017, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.


FINDINGS OF FACT

1.  In a January 2010 decision, the RO denied the Veteran's claim of entitlement to service connection for a breathing condition. 

2.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

3.  The Veteran had an abnormal chest X-ray in October 1996, and the subsequent medical evidence indicates that the most accurate diagnosis for the abnormality is sarcoidosis.

4.  The Certificate of Release or Discharge from Active Duty (DD Form 214) issued in June 1990 and August 1999 reflect that the Veteran had two years of active service between June 1990 and October 1998.

5.  At the February 2017 hearing, the Veteran credibly reported that he was regularly on active duty for training status as a hurricane monitoring team when he initially developed sarcoidosis type symptoms.  His reports of hurricane monitoring duty are supported by contemporaneous service treatment records.    

6.  The evidence is at least evenly balanced as to whether the Veteran was on active duty training (ACDUTRA) status when the initial manifestations of sarcoidosis appeared.   


CONCLUSIONS OF LAW

1. The January 2010 RO decision denying the claim of entitlement to service connection for a breathing condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The evidence received since the January 2010 decision is new and material as to the issue of service connection for a breathing condition and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for sarcoidosis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.303(b), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In January 2010, the RO denied service connection for a breathing condition.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156 (a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In January 2010, the RO denied service connection as there was no evidence showing a nexus to service on a direct or presumptive basis. 

Since the January 2010 RO decision, new evidence has been submitted.  In particular, the Veteran provided hearing testimony as to his duty status at the time of initial symptoms and diagnosis in 1996.  He testified that when he was initially treated for sarcoidosis, he regularly served as a hurricane chaser and believed that service was considered ACDUTRA.  The Board finds this evidence to be new and material.  The petition to reopen is therefore granted.  38 C.F.R. § 3.156.

Service Connection

As applicable, active service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).  It includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  "Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process. VAOPGCPREC 4-2002.  In this case, sarcoidosis is recognized by regulation as a chronic disease and its incurrence in the line of duty during any period of ACDUTRA meets the active service requirement.  Id.; 38 C.F.R. §§ 3.6(a), 3.309(a). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sarcoidosis is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).

Service treatment records (STRs) from the Veteran's initial period of service from June 1986 to June 1990 include two chest X-rays with normal findings.   

November 1995 Reserve medical records confirm that the Veteran served as part of a Dropsonde operation.  

An October 1996 private chest X-ray showed abnormal findings that were suspected to be sarcoidosis.  

A November 1996 Air Force medical recommendation shows that the Veteran was medically restricted from flying for an indefinite period.  It listed his duty status as a Dropsonde operation with active flying.  

November 1996 private medical records show that the Veteran worked at a chemical plant and in metal fabrication and as a weather technician in the Air Force.

Further studies and consultations were made in November and December 1996.  The December 1996 pathology report indicated that the bronchial cells were not malignant.  

March 1997 service medical examination reflects that the Veteran had one year of military service and no years in civilian government service.  It states he had a six year history for Reserve service.  It notes that the recent chest imaging studies confirmed bilateral pulmonary nodules and hilar adenopathy, indicating old granulomatous disease.  The disorder was deemed not disqualifying, and the Veteran was deemed fit for service, including flying.

A Certificate of Release or Discharge from Active Duty, DD Form 214, issued in August 1999 reflects that the Veteran had six years and one month of prior active service.  

In December 2009, a VA physician reviewed the private Hattiesburg Pulmonary Clinic records, including a November 1996 CT chest scan.  He deemed the 1996 imaging findings to be identical to the current CT chest scan.  Due to the stable findings and asymptomatic status, a specific diagnosis was not made.  However, the VA physician opined that the current pulmonary findings were likely an old granulomatous disease dating back to 1996.  He did not recommend further evaluation.  

November 2010 private medical records reflect that the recent abnormal Chest X-ray was indicative of sarcoidosis.  Due to its stability over the past 14 years, periodic monitoring was appropriate.  The clinician noted that in many cases sarcoidosis resolved without incident, and the chance of recurrence are small.  

In November 2010, an Air Force Reserve Line of Duty Determination stated that the disease of Right Hilar Mass was deemed to have been incurred in the line of duty.   

In August 2015, the Veteran underwent a VA respiratory examination.  The examiner diagnosed sarcoidosis with an onset of 1993 or 1996.  The Veteran indicated that he was currently asymptomatic.  Clinical respiratory examination was normal.  Diagnostic pulmonary testing was within normal limits.  The examiner deemed the Veteran to be asymptomatic.  He expressed a negative medical opinion based upon an absence of verified service at the time of initial onset.  

At the February 2017 Board hearing, the Veteran recounted that his initial sarcoidosis symptoms were intermittent periods of breathing difficulties and cold sweat.  He could not remember exactly when these symptoms started.  However, he reported that around 1997 he had an abnormal X-ray that was later deemed to be sarcoidosis.  During the period of the initial symptoms and abnormal X-ray, he worked with an Air Force Reserve hurricane monitoring group and flew at least two weekends per month from June to November.  He believed this service was best characterized as active training.  

The Veteran contends that service connection for sarcoidosis is warranted.  A current diagnosis and an onset by October 1996 are established.  Since sarcoidosis is a chronic disease a nexus is presumed if it initially manifested during active service, including in the line of duty during ACDUTRA.  38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309(a).  The issue in dispute is whether the Veteran had ACDUTRA status during the initial manifestations of sarcoidosis in the mid-1990s.  

Guidance from the VA Adjudication Procedure Manual M21-1 indicates that while the Retirement Points Statement is the most complete reflection of all periods of service, all evidence of record must be considered.  VA Adjudication Procedures Manual, M21-1, Part III.ii.6.A.2.e (updated March 14, 2017).  

In this case, the Retirement Point statement is not of record.  However, service department records confirm that the Veteran had over two years of active service between June 1990 and October 1998.  Compare DD Form 214s issued in June 1990 and August 1999.  A March 1997 Reserve physical examination includes a physician's note that the Veteran had Class III flying status since December 1988 in the Reserves. At the hearing, the Veteran reported that he regularly worked in the Air Force Reserves monitoring hurricanes when the sarcoidosis symptoms had their initial onset around 1997 or so.  He could not identify a more specific time as to when the symptoms associated with sarcoidosis initially manifested.  His reports of regularly working in the Reserves as a weather technician in the mid-1990s, as part of a Dropsonde operation are fully supported by contemporaneous medical records.  See November 1995 Reserve medical records.  The credible evidence of Reserve service in the mid-1990s combined with the fact that the current service department records confirm that he had two years of active service between 1990 and 1998 bring the evidence in a state of relative equipoise regarding the Veteran's duty status at the time of the initial sarcoidosis manifestation. 

Given the above, the benefit-of-the-doubt doctrine as to the characterization of his service will be resolved in the Veteran's favor for a finding that sarcoidosis was initially manifest during ACDUTRA and in the line of duty.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Veteran has a chronic disease that manifested in service, service connection for this disease, sarcoidosis, is warranted.






ORDER

The application to reopen the claim for service connection a breathing condition is granted.

Service connection for sarcoidosis is granted.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


